DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The After Final response filed on November 17, 2021 has been entered and made of record.  

Response to Amendment
In the After Final response, claims 10, 17, 19, and 20 have been amended.  Claims 11 and 18 have been canceled.  Claims 1, 3-10, 12-17, 19, and 20 remain pending in the application.  

Applicant’s remarks and/or amendments to the claim(s) have overcome each and every claim rejection under 35 U.S.C. 102 previously set forth in the Office Action mailed October 14, 2021.  Accordingly, the claim rejection(s) under 35 U.S.C. 102 as articulated therein are withdrawn.  

Allowable Subject Matter
Claims 1, 3-10, 12-17, 19, and 20 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claims 1, 10, and 17, the closest prior art of record is Bygrave, et al., U.S. Pub. No. 2019/0052456.  The prior art of record does not appear to disclose, or fairly teach in reasonable combination to one of ordinary skill in the art, “responsive to the data stored on the storage unit being encrypted, generat[ing] a certificate that includes a decryption key associated with the encryption key and [that] further includes the time expiration”, within the scope and context of the claimed invention.  

Dependent claims 3-9, 12-16, 19, and 20 are each dependent from one of claims 1, 10, or 17, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Zugenmaier, et al., U.S. Pub. No. 2007/0204335
Melvin, Stephen Walker, U.S. Patent No. 8,429,420
Khosravi, et al., U.S. Pub. No. 2017/0185789

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
November 24, 2021